qn petition For Rehearing.
Howard, J.
The petition for a rehearing of this appeal is in some respects a remarkable one. None of the parties seem to have any interest left in the case. The honorable judges sitting on the appellate bench were not at any time parties to the action, and having been chosen at the recent election for a term ending only with the life of the court, January 1, 1901, they are certainly not now concerned with the decision. The relators were candidates and voted for at the election, and, having failed to receive a majority of the votes for appellate judges, are also no longer interested. Finally, the board of election commissioners, having, without delay or formality, complied with the law as declared by this court, and having no further possible action to take, can have no further interest. The duties of that high body are confined by statute to matters preliminary to the election. They have faithfully and impartially performed the duties there prescribed. A new board must be organized to prepare for the next general election. Hence it would seem that the appellee board is now functus officii. In truth, so far as parties are concerned, the case before us “is now simply a moot court question.” Courts of final resort, however, ought not to be engaged in passing on moot court questions: there should be actual parties in interest. This was, in effect, the decision reached in overuling the petition for a rehearing in Parker v. State, ex rel., 133 Ind. 178, *69518 L. R. A. 567. Here, as there, it may be said that, to all intents and purposes, “The parties haye litigated the matters in issue between them, and have withdrawn, in so far as they can, from the jurisdiction of the court.”
As far as argument is concerned, every plausible suggestion that could be advanced in support of the position taken by counsel for appellees was presented in the briefs and oral argument on the original hearing. The views so presented were then fully considered, and held insufficient to sustain the judgment of the trial court, and to that decision we still adhere. We have not the shadow of a doubt as to the correctness of the conclusion then reached. Men cannot be elected to fill the office of judge for a longer time than the term of the office itself, as fixed by the law in force at the date of the election. Neither can the legislature extend the term 'of the existence of a court, and then name those who shall be judges for the term so extended. Still less can the legislature prevent the people from electing judges at the general or special election provided by law for that purpose.
Petition overruled.
Monks, C. J., and Jordan, J., are of opinion that a rehearing should be granted.